Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/11/2022, with respect to the previous 112(b) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(b) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/11/2022, with respect to the previous 102 rejection of claim 1 under Martin have been fully considered and are persuasive.  Applicant has amended claim 1 regarding a quantity of generated water corresponding to the predetermined threshold water quantity, which does not appear to be taught by Martin.  The previous 102 rejection of claim 1 under Martin has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “control the pump such that the generated water injection nozzle injects a quantity of the generated water corresponding to the predetermined threshold water quantity toward the surface of the camera”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s specification, [0041], [0046]), and Examiner did not identify support for this limitation, particularly how the quantity of the generated water is “corresponding” to the predetermined threshold water quantity.  Applicant’s predetermined threshold water quantity appears to correspond with “A x B + C” per [0041].  Applicant’s injection nozzles spray either “A x B – C” (initially, if the pipelines are not filled) or “A x B” (after the pipelines are filled).  Regardless of whether the pipelines are filled or not, the threshold water quantity does not match/correspond with the sprayed amount.     

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “to face a surface of a camera provided at a part of the fuel cell vehicle” in line 15 of claim 1.  Examiner considers it ambiguous as to whether the camera is part of the claimed fuel cell vehicle, or an intended object-to-be-cleaned.  Examiner compares how claim 7 clearly assigns the rear camera to the claimed fuel cell vehicle.  
The term “clear image” in the last line of claim 1 is a relative term which renders the claim indefinite. The term “clear image” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner considers this could be rephrased (e.g. “cleaner/clearer image”) or the last phrasing of “so that the camera is capable….” could be removed.

Claims 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claims 7-8 introduce additional camera(s)/cleaning targets, but the claims do not appear to introduce the corresponding additional injection nozzles.  Currently, claim 1 introduces only a single injection nozzle, whereas Applicant appears to be using a plurality of distinct injection nozzles for the additional camera(s)/targets introduced in claims 7-8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718